Citation Nr: 0937697	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  92-02 816	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased schedular rating for 
tinnitus, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated 30 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
erectile dysfunction.

4.  Entitlement to service connection for deformity of glans 
penis with partial penectomy, claimed as secondary to 
service-connected history of prostate cancer status post 
radical prostatectomy.

5.  Entitlement to service connection for left 
hydrocelectomy, claimed as secondary to service-connected 
prostate cancer, status post radical prostatectomy.

6.  Entitlement to an effective date earlier than August 9, 
1991 for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to April 
1958, from September 1958 to September 1963, and from January 
1964 to June 1978.

These matters come before the Board of Veterans' Appeals 
(Board) from multiple decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In November 1991, the RO denied the Veteran's claim for a 
total disability rating based on individual unemployability.  
After the Veteran appealed this decision, he was, in a 
separate rating action, awarded a total schedular rating of 
100 percent for his posttraumatic stress disorder (PTSD), 
effective August 9, 1991.  As noted by the Board in a January 
2005 decision, this rendered the Veteran's claim for a TDIU 
from this date moot.  VAOPGCPREC 06-99, 64 Fed. Reg. 
52,375(1999).  In its January 2005 decision the Board 
remanded the issue of entitlement to an effective date 
earlier than August 9, 1991.

In February 2005, the RO denied the Veteran's claim for an 
increased rating for tinnitus, rated 10 percent disabling.

In August 2006, the RO denied the Veteran's claim for an 
increased rating for left ear hearing loss, rated 10 percent 
disabling.  In May 2007, the RO denied the Veteran's claim 
for service connection for right ear hearing loss.  After the 
Veteran appealed, however, in May 2009, the RO granted 
service connection for right ear hearing loss, and assigned a 
30 percent rating for the Veteran's now service-connected 
bilateral hearing loss.

In May 2007, the RO denied the Veteran's claim for an 
increased (compensable) rating for erectile dysfunction, and 
denied claims for service connection for deformity of the 
glans penis with partial penectomy and for left 
hydrocelectomy, each claimed as secondary to his service-
connected history of prostate cancer.

In several letters, Dr. Tucci has written that the Veteran's 
tinnitus has forced him to seek psychiatric help and caused 
difficulty sleeping at night.  The Board views these reports 
together with the contentions as raising a claim for service 
connection for a psychiatric disability other than PTSD, 
secondary to tinnitus.  This claim is referred to the RO for 
appropriate action.  See Amberman v. Shinseki, 570 F.3d 1377 
(Fed. Cir. 2009) (considering the possibility that bipolar 
disorder and PTSD did not constitute the same disability, but 
rejecting this argument based on the facts of that case).

The issues of service connection for deformity of the glans 
penis with partial penectomy and for left hydrocelectomy, and 
for increased ratings for erectile dysfunction, bilateral 
hearing loss, tinnitus on an extraschedular basis, and an 
earlier effectived date for the grant of TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO.


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating for 
tinnitus.



CONCLUSION OF LAW

The criteria for a schedular rating in excess of 10 percent 
for tinnitus have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

As to the question of entitlement to an increased schedular 
rating for tinnitus, VA's General Counsel has held that the 
notice and assistance requirements of the VCAA are not 
applicable where there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit. The General Counsel reasoned that there 
was no reasonable possibility that such a claim could be 
substantiated. VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 
(2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  As 
discussed below, the Veteran is in receipt of the maximum 
schedular rating for tinnitus and there is no legal basis for 
a higher schedular rating.  Therefore, the VCAA is 
inapplicable to the issue of entitlement to an increased 
schedular rating for tinnitus.



Analysis

The version of Diagnostic Code 6260, in effect since June 13, 
2003 provides that only a single evaluation can be provided 
for recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note (2).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court 
held that the pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus. VA appealed this decision to the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation of its own regulations, 38 
C.F.R. § 4.25 and Diagnostic Code 6260, which limit a Veteran 
to a single disability rating for tinnitus, regardless of 
whether the tinnitus is unilateral or bilateral. 
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus under the 
old or new versions of the rating criteria. 38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no schedular basis for 
assigning more than a single, 10 percent rating for tinnitus, 
the Veteran's claim for a higher rating must be denied on a 
schedular basis.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to an increased schedular rating for tinnitus, 
currently rated 10 percent disabling, is denied.



REMAND

Service connection is warranted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury. 38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service- 
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disorder. Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747 (codified 
at 38 C.F.R. § 3.310(b)).

The Veteran argues that his deformity of the glans penis with 
partial penectomy and left hydrocelectomy are secondary to 
his service-connected history of prostate cancer.  The 
Veteran's attorney argues that Dr. Roberts' letters indicate 
that the Veteran's glans penis with partial penectomy and 
left hydrocelectomy are the direct result of the service-
connected history of prostate cancer.  However, a review of 
these letters and the other evidence in the claims file 
reflects that neither Dr. Roberts nor any other physician has 
indicated that the deformity of the glans penis with partial 
penectomy and left hydrocelectomy are the results of the 
history of prostate cancer.  In March 2007, Dr. Robertson 
noted the Veteran's clinical history and his two cancer 
diagnoses, prostate cancer and squamous cell carcinoma of the 
penis, as well as his erectile dysfunction, but did not 
express an opinion as to the relationship of these 
disabilities.   

Similarly, in April 2007, Dr. Murray noted the Veteran's 
disabilities but did not express an opinion as to their 
relationship.  In June 2006, Dr. Robertson wrote that the 
Veteran's erectile dysfunction was related to his prostate 
cancer therapy.  He also noted his multiple surgeries for 
superficial penile carcinoma of the glans penis, and wrote 
that this was also contributory to the Veteran's erectile 
dysfunction.  He did not, however, express an opinion as to 
whether the penile carcinoma of the glans penis was related 
to prostate cancer, prostate cancer therapy, or any service-
connected disability.  In a February 2004 letter, Dr. 
Robertson wrote that the Veteran's penis carcinoma required 
careful follow-up, but did not opine as to the etiology of 
the penile cancer.  In his January 2003 letter, Dr. Robertson 
wrote that there was evidence of change to the glans penis 
suggestive of residual penile cancer, but did not attribute 
the penile cancer to prostate cancer.  A January 2002 VA 
examiner wrote that the relationship of the Veteran's left 
hydrocele to prostate cancer is uncertain.

Thus, there is evidence that the Veteran's deformity of the 
glans penis with partial penectomy and left hydrocelectomy 
may be associated with the Veteran's service-connected 
history of prostate cancer, but the evidence does not include 
a statement indicating that these disabilities are 
proximately due to, the result of, or aggravated by, the 
Veteran's service-connected history of prostate cancer.  
Consequently a remand is required for a genitourinary 
examination to address this question.

In addition, the Veteran's erectile dysfunction is rated 
under 38 C.F.R. § 4.115b, Diagnostic Codes (DCs) 7599-7522.  
This hyphenated diagnostic code reflects that his erectile 
dysfunction is rated by analogy to "deformity of the penis 
with loss of erectile power."  38 C.F.R. § 4.115b.  A 20 
percent evaluation is the only rating assignable under this 
diagnostic code.  Id.  The Veteran's erectile dysfunction is 
currently rated noncompensable; the RO granted special 
monthly compensation for loss of a creative organ due to 
erectile dysfunction in the same September 2000 rating 
decision that granted service connection for erectile 
dysfunction, secondary to history of prostate cancer.

In order to be assigned a 20 percent evaluation, two distinct 
elements are required: the Veteran must have a penile 
deformity and the loss of erectile power.  38 C.F.R. § 
4.115b, DC 7522.

While the May 2000 and January 2002 VA examination reports 
and other evidence indicate that the Veteran suffers from 
impotence or loss of erectile power and deformity of the 
penis, the evidence does not indicate whether the deformity 
of the penis is due to the partial penectomy, left 
hydrocelectomy performed by Dr. Robertson in June 2006 or due 
to the underlying erectile dysfunction disability for which 
service connection was granted in September 2000.  Therefore, 
the physician who performs the VA genitourinary examination 
as to the etiology of the deformity of the glans penis and 
left hydrocelectomy should also be asked to opine as to 
whether the deformity of the penis is due to the June 2006 
surgery or the underlying erectile dysfunction disability.

As to the claim for an increased rating for bilateral hearing 
loss, multiple VA examinations were scheduled, in October 
2005, August 2007, and October 2008. The Veteran did not 
attend these examinations, having requested that they be 
scheduled at a different VA Medical Center.  There is an 
October 2008 VA audiology treatment note that indicates 
bilateral sensorineural hearing loss but does not contain 
audiometric readings.  

There is a subsequent VA audiological examination report 
indicating an examination date of January 2009 which was 
signed on April 2009.  It is not clear from the report 
whether the Veteran was examined; in any event, the examiner 
opined only as to the etiology of the Veteran's right ear 
hearing loss but did not record audiometric readings to allow 
the Board to determine the level of the hearing impairment in 
accordance with 38 C.F.R. § 4.85. 

In a June 2009 letter, the Veteran's attorney wrote that the 
Veteran met with the VA examiner on the morning that the 
opinion was rendered.  In this case, while the Board 
appreciates the difficulties the RO had in scheduling the 
Veteran for an audiological examination at an appropriate VA 
Medical Center, given that the most recent VA audiological 
examination results are from January 2002 and that the 
Veteran apparently appeared for the January 2009 VA 
examination which did not provide a basis on which to rate 
his hearing loss, the Board finds that a new VA audiological 
examination should be scheduled.  Cf. Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided).

In addition, an August 2000 letter from the Social Security 
Administration (SSA) indicates that the Veteran is receiving 
SSA disability benefits.  However, neither the SSA's 
disability determination nor the medical records on which 
this determination was based is in the claims file.  The 
Court has held that where there has been a determination with 
regard to SSA benefits, the records concerning that decision 
must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992). Consequently, these records should be requested from 
SSA, as they could contain evidence relating to the claims 
remaining on appeal.  

In this regard, the Board notes that, while Dr. Tucci's 
letters indicating that the Veteran's tinnitus has forced him 
to seek psychiatric help and caused him difficulty sleeping 
at night has resulted in a referral of a claim for service 
connection for a psychiatric disability other than PTSD, 
secondary to tinnitus, the RO should also readjudicate the 
claim for an increased rating for tinnitus on an 
extraschedular basis (a higher schedular rating being 
precluded as a matter of law).

In a September 2000 rating decision the RO granted a TDIU, 
effective November 4, 1999.  In a September 2003 rating 
decision, the Veteran was granted a 100 percent rating for 
PTSD, effective August 9, 1991.  

While the Veteran's first formal claim for a TDIU, resulting 
in the initial, November 1991 denial, was filed in November 
1991, where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2008) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to TDIU.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In a July 1986 letter to his Senator, the Veteran referred to 
attached evidence showing the worsening of his service-
connected left ear and other disabilities, requested that VA 
reconsider "these matters," referring to previous decisions 
denying higher ratings, and noted the opinion of Dr. Pundare, 
whose May 1986 letter was attached, that the Veteran was 
unemployable.  The RO received this letter on July 7, 1986.  

In addition, the Veteran had submitted claims for increased 
ratings in September 1985.  These claims encompassed 
entitlement to TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  

At the time of the Sepetmeber 1985 and July 1986 claims, the 
Veteran was service connected for PTSD, rated 30 percent, 
bilateral chondromalacia of the knees, rated 10 percent, and 
left ear nerve deafness, rated noncompensable.  The combined 
disability rating was 40 percent.  Therefore, with no 
disability rated 40 percent and a combined disability rating 
of less than 70 percent, the Veteran did not meet the 
schedular criteria for a grant of TDIU at the time his claim 
was received based on the ratings assigned for his service-
connected disabilities at that time.  See 38 C.F.R. § 
4.16(a).

The record contains evidence that the Veteran was 
unemployable due to PTSD or other service connected 
disabilties, but that the Veteran did not meet the percentage 
requirements of 38 C.F.R. § 4.16(a).  The Board is therefore 
required to remand the claim so that the appropriate first 
line authority can adjudicate entitlement to TDIU under the 
provisions of 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001) (holding Board cannot consider 
entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first 
instance, but must first remand the claim for consideration 
by VA's Director of Compensation and Pension).

The Court has also held that in the case of a claim for total 
rating based on individual unemployability, the duty to 
assist requires that VA obtain an an opinion on what effect 
the appellant's service-connected disability has on his 
ability to work. Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  
The record contains opinions on the Veteran's ability to work 
during part of the period prior to August 9, 1991, but not as 
to the impact of the service-connected disabilities during 
the period prior to February 1986.

Accordingly, the appeal is REMANDED for the following action:

1.  Contact SSA and request a copy of the 
SSA's disability determination along with 
all medical records associated with the 
Veteran's claim for SSA benefits awarded 
in August 2000.

2.  The Veteran should be scheduled for a 
VA genitourinary examination to determine 
the etiology of his deformity of glans 
penis with partial penectomy and left 
hydrocelectomy.  The claims file should 
be made available to the examining 
physician for review.  The physician 
should review the contents of the claims 
file, and note such review in the 
examination report or in an addendum to 
the report.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.

The physician should provide an opinion 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that his deformity of glans penis with 
partial penectomy and/or his left 
hydrocelectomy are proximately due to, 
the result of, or aggravated (made worse) 
by his history of prostate cancer status 
post-radical prostatectomy.  The examiner 
should also provide an opinion as to 
whether the Veteran's deformity of the 
penis is due to the June 2006 surgery, 
the underlying erectile dysfunction 
disability, a combination of the two, or 
some other source.

The physician should provide a rationale 
for each opinion rendered.  The physician 
is advised that the Veteran is competent 
to report symptoms, treatment, and 
injuries; and that his reports must be 
taken into account in formulating the 
requested opinions.
 
3.  The Veteran should be scheduled for a 
VA audiological examination to determine 
the severity of his service-connected 
right ear hearing loss.  The examination 
must include a controlled speech 
discrimination test and a puretone 
audiometry test.

4.  A VA physician should review the 
claims folders and provide an opinion as 
to whether the Veteran's service 
connected disabilities, at least as 
likely as not, would have prevented him 
from obtaining or retaining gainful 
employement during any time between 
September 1982 and August 9, 1991. 
(Service connection was in effect for 
chondromalacia of both knees and left ear 
hearing loss effective in July 1978, and 
for PTSD effective in August 1985; 
service connection was not in effect for 
other disabilities prior to August 9, 
1991).  The physician should provide a 
rationale for this opinion.

5.  The issue of entitlement to an 
earlier effective date for TDIU should be 
referred to the Director of Compensation 
and Pension for extra-schedular 
consideration in accordance with 
38 C.F.R. § 4.16(b).

6.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


